Title: From John Adams to James Moylan, 22 February 1780
From: Adams, John
To: Moylan, James


     
      Dear sir
      Paris Hotel de Valois Feb. 22. 1780
     
     As the Alliance is bound to America, and probably will go to Boston, I wish to avail myself of the Opportunity to send a few Necessaries to my Family, and a black Coat or two to a few Parsons in my Neighbourhood, whose Salaries are so reduced by the Depreciation of our Paper Currency that they cannot afford to buy a black Coat nor a Band at home.
     I will inclose you the Minutes of the Things I wish to have sent. I have Authority from the Navy Board at Boston to send any little Matters of this Kind by any American Frigates that may be bound that Way, or I could obtain Permission, I suppose from Dr. Franklin if that were necessary, I have mentioned it to him and he made no Objection.
     I wish you would be so good as to mention it to Captn. Jones, and if he expects to go first to an Eastern Port and will be so good as to take the Charge of them, you may direct them to the Address of John Adams of Braintree and to the Care of the Navy Board at Boston, who will see them deliverd.
     I should be glad if you could distinguish the Parcels,—for Mr. Wibirt, for Mr. Shute and for Mr. P. B. Adams for Mr. Cranch and for me. Let each be seperated from the other but all packed up in one Chest or Box, and I suppose a very small one will contain the whole. If Captain Jones declines taking them, you need not take the Trouble to put them up. If he takes them, please to charge your Commissions, transmit me an Invoice and inclose another Invoice in English with the Goods. And your Orders upon me for the money shall be paid upon demand. I am sir, with much Esteem, your most obedient
    